UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7028


LIONELL E. EPHRAIM, a/k/a Lionel E. Williams,

                Petitioner - Appellant,

          v.

KAREN F. HOGSTEN, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Senior
District Judge. (1:12-cv-02339)


Submitted:   September 23, 2014          Decided:   September 26, 2014


Before NIEMEYER and     GREGORY,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lionell Elijah Ephraim, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lionell     Elijah   Ephraim      appeals   the   district   court’s

orders      adopting      the      magistrate        judge’s      report       and

recommendation, denying his 28 U.S.C. § 2241 (2012) petition and

denying   his    Rule    59    motion   of    the   Federal    Rules    of   Civil

Procedure.      We have reviewed the record and find no reversible

error.    Accordingly, while we grant Ephraim leave to proceed in

forma pauperis, we affirm for the reasons stated by the district

court.    Ephraim v. Hogsten, No. 1:12-cv-02339 (S.D.W. Va. Apr.

4, 2014; June 27, 2014).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before     this    court   and   argument    would   not    aid   the

decisional process.



                                                                         AFFIRMED




                                        2